DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on 05/09/2022 is acknowledged.
Claims 18-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.
Response to Amendment
Applicant amendment filed 05/09/2022 has been entered and is currently under consideration.  Claims 1-37 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally horizontal” in claim 2 is a relative term which renders the claim indefinite. The term “generally horizontal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “generally ” in claim 9 is a relative term which renders the claim indefinite. The term “gen” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation "the biasing element".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to depend from claim 15.
Claim 17 recites the limitation "the biasing element".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to depend from claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 17 depends from itself, Claim 17 fails to further limit the subject matter of the claim upon which it depends.  For the purpose of compact prosecution, the claim has been interpreted to depend from claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagos et al. (US 2013/0014887) hereinafter Jagos.
Regarding claim 1, Jagos teaches:
A flipper assembly for use with a thermoforming mold comprising:
a base mounted to the mold (Fig 5-6: coupling mechanism 42; [0040]); and
a flipper arm having a three-dimensionally contoured feature molding surface configured for molding a feature into a molded component formed in the thermoforming mold (Fig 5-6: insert 30, molding surface 34; [0039]), the flipper arm connected by a pivot to the base and configured for pivotable movement between a molding position and a molded component release facilitating position disposed distal from the molding position (Fig 5-6; [0040]).
Regarding claim 2, Jagos teaches the assembly of claim 1.
Jagos further teaches wherein the flipper arm is disposed in a generally horizontal position when disposed in the molding position and configured to pivot upwardly towards a molded component release facilitating position during demolding of a molded component formed in the thermoforming mold (Fig 5-6; [0040]).
Regarding claim 3, Jagos teaches the assembly of claim 2.
Jagos further teaches wherein the flipper arm is configured with a center of gravity disposed forwardly of the pivot providing a flipper arm return force vector configured for urging the flipper arm to return to the molding position when the flipper arm is disposed in a molded component release facilitating position ([0049-0051]).
Regarding claim 4, Jagos teaches the assembly of claim 3.
Jagos further teaches further comprising a flipper arm return force biasing element extending between the flipper arm and the base configured to provide another force vector urging the flipper arm to return to the molding position when the flipper arm is disposed in a molded component release facilitating position ([0049-0051]).
Regarding claim 5, Jagos teaches the assembly of claim 4.
Jagos further teaches wherein the flipper arm return force biasing element comprises a flipper arm return spring configured to return the flipper arm to the molding position ([0049-0051]).
Regarding claim 6, Jagos teaches the assembly of claim 5.
Jagos further teaches wherein the flipper arm return spring comprises an elongate coil spring operatively coupled in tension to the flipper arm and base ([0049-0051]).
Regarding claim 7, Jagos teaches the assembly of claim 6.
Jagos further teaches wherein the flipper arm return spring is housed within the flipper arm and the base; wherein the flipper arm has a spring receiving conduit formed therein in which one portion of the flipper arm return spring is received therein; and wherein the base has a spring receiving conduit formed therein in which another portion of the flipper arm return spring is received therein (Fig 5-6; [0049-0051]).
Regarding claim 10, Jagos teaches the assembly of claim 1.
Jagos further teaches wherein the three-dimensionally contoured feature molding surface projects outwardly from part of the flipper arm and from the base when the flipper arm is disposed in the molding position (Fig 5; [0039]).
Regarding claim 11, Jagos teaches the assembly of claim 10.
Jagos further teaches wherein the three-dimensionally contoured feature molding surface is configured to form an undercut in a molded component formed in the thermoforming mold (Fig 5; [0039]).
Regarding claim 12, Jagos teaches the assembly of claim 11.
Jagos further teaches wherein the three-dimensionally contoured feature molding surface is configured to form a finger or flipper (Fig 5-6; [0039]).
Regarding claim 13, Jagos teaches the assembly of claim 1.
Jagos further teaches wherein the flipper arm is gravity actuated between the molded position and a molded component release facilitating position disposed distal from the molding position ([0049-0051]). 
Regarding claim 14, Jagos teaches the assembly of claim 14.
Jagos further teaches wherein gravity acting on a center of gravity of the flipper arm produces a gravity actuated return force on the flipper arm opposing pivoting of the flipper arm away from the molded position ([0049-0051]).
Regarding claim 15, Jagos teaches the assembly of claim 1.
Jagos further teaches further comprising a biasing element that actuates the flipper arm between the molded position and a molded component release facilitating position disposed distal from the molding position ([0049-0051]).
Regarding claim 16, Jagos teaches the assembly of claim 15.
Jagos further teaches wherein the biasing element produces a biasing element actuated return force on the flipper arm opposing pivoting of the flipper arm away from the molded position ([0049-0051]).
Regarding claim 17, Jagos teaches the assembly of claim 16.
Jagos further teaches wherein the biasing element comprises an elongate coil spring operatively connecting the flipper arm to the base ([0049-0051]).
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Jagos teaches the assembly of claim 7.
Jagos does not teach a first spring anchor carried by the flipper arm to which one end of the flipper arm return spring is attached, a second spring anchor carried by the base to which an opposite end of the flipper arm is attached, wherein the flipper arm return spring contacts no portion of the flipper arm and base when the flipper arm is pivoted between the molding position and a molded component release facilitating position.
The remaining prior art of record fails to teach the above limitation.
Winborn (US2006/0265962) teaches a mold having a pivotable pawl 11 pivotally coupled to a mold base 10 for removal of undercut molded articles (Fig 3a1-3b1; [0059]).  Winborn further teaches an alternative embodiment using a return spring to reset the position of the pivoting tip ([0074]).  However, Winborn fails to teach first or second spring anchors wherein the flipper arm return spring contacts no portion of the flipper arm and base when the flipper arm is pivoted between the molding position and a molded component release facilitating position.
Farran et al. (US 2007/0098935) hereinafter Farran teaches pivotable arms 24 attached to an unlabeled housing against which spring 31 is biased between for retracting the arms allowing for removal of an undercut article (Fig 3B; [0033-0034]).  However, Farran fails to teach first or second spring anchors wherein the flipper arm return spring contacts no portion of the flipper arm and base when the flipper arm is pivoted between the molding position and a molded component release facilitating position.
Claim 9 is indicated for allowable subject matter due to dependency on claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743